per curiam:
Plaintiff was removed from federal employment, and after due proceedings this court upheld that removal over eight years ago. Borasky v. United States, 204 Ct.Cl. 874 (1974), cert. denied, 421 U.S. 977 (1975). In the ensuing years, plaintiff has several times sought rehearing by the court of that decision, or comparable relief. The court denied all those motions and applications. See, e.g. *797Borasky v. United States, 221 Ct.Cl. 887 (1979). On June 7, 1982 plaintiff filed his present motion for relief from the 1974 order, apparently under Rule 152. This motion raises no argument not already presented.
Plaintiff clearly does not meet the standards for the application of Rule 152 and we deny his motion. In view of the burdensome and repetitive nature of his litigation since 1974 in this court, we direct the defendant not to respond, without fear of default, to any documents filed by him (under this docket number of any other) relating to his removal from federal service, unless defendant is specifically ordered to do so by the court. See Ruderer v. United States, 210 Ct.Cl. 693 (1976); Levy v. United States, 227 Ct.Cl. 705, cert. denied 454 U.S. 869 (1981); Whited v. United States, 230 Ct.Cl. 963, cert. denied, 459 U.S. 871 (1982).
IT IS SO ORDERED.